Benedict D. Dineen, J.
Motion by the Sheriff of the City of New York for an order fixing the sum due as poundage pursuant to a levy under a warrant of attachment. The levy was made by the Sheriff'and two bank accounts attached in a sum fully covering the amount specified in the warrant. Such attachment having been made, the plaintiff at whose request the warrant was issued became liable for the poundage (Civ. Prac. Act, § 1558, subd. 18). Reduction of the sum contained in the warrant to a lesser sum with the consent of the plaintiff constituted an interference and prevented the Sheriff from proceeding with the original warrant and did not have the effect to relieve plaintiff from liability for poundage due on the amount released (Flack v. State of New York, 95 N. Y. 461). It is not necessary for the Sheriff to have reduced the property to his physical possession or to have actual custody in order to be entitled to poundage (Distillers Factors Corp. v. Country Distillers Products, 81 N. Y. S. 2d 857). Upon final disposition of the warrant the Sheriff became entitled to poundage upon the released portion which is the difference between the portion discharged and the amount specified in the warrant to be paid by the plaintiff any other arrangements made by the parties for the payment thereof notwithstanding. Motion granted accordingly.